Name: 2014/369/EU: Council Decision of 13 May 2014 on the conclusion, on behalf of the European Union, of the Protocol between the European Union and the Union of the Comoros setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement currently in force between the two parties
 Type: Decision
 Subject Matter: fisheries;  international affairs;  European construction;  Africa
 Date Published: 2014-06-19

 19.6.2014 EN Official Journal of the European Union L 179/1 COUNCIL DECISION of 13 May 2014 on the conclusion, on behalf of the European Union, of the Protocol between the European Union and the Union of the Comoros setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement currently in force between the two parties (2014/369/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43, in conjunction with Article 218(6)(a) and (7) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) On 5 October 2006, the Council approved the Partnership Agreement in the fisheries sector between the European Community and the Union of the Comoros (the Partnership Agreement) by means of Regulation (EC) No 1563/2006 (1). (2) The European Union has negotiated with the Union of the Comoros a new protocol to the Partnership Agreement granting vessels of the European Union fishing opportunities in Comoros waters. (3) That new protocol was signed on the basis of Council Decision 2013/786/EU (2), and is provisionally applicable as from 1 January 2014. (4) It is in the interest of the European Union to implement the Partnership Agreement by means of a Protocol establishing the fishing opportunities and the corresponding financial contribution, and setting out the conditions for promoting responsible and sustainable fishing in Comoros waters. (5) The Partnership Agreement sets up a Joint Committee which is responsible for monitoring the application of this Agreement. Furthermore, in accordance with the Protocol, the Joint Committee may approve certain modifications to the Protocol. In order to facilitate the approval of such modifications, it is appropriate to empower the Commission, subject to specific conditions, to approve them under a simplified procedure.. (6) The new Protocol should be approved, HAS ADOPTED THIS DECISION: Article 1 The Protocol between the European Union and the Union of the Comoros setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Communiity and the Union of the Comoros (the Protocol) is hereby concluded on behalf of the European Union (3). Article 2 The President of the Council shall, on behalf of the European Union, give the notification provided for in Article 14 of the Protocol. Article 3 Subject to the provisions and conditions set out in the Annex, the Commission shall be empowered to approve, on behalf of the European Union, modifications to the Protocol in the Joint Committee. Article 4 This Decision shall enter into force on the day of its adoption. Done at Brussels, 13 May 2014. For the Council The President E. VENIZELOS (1) Council Regulation (EC) No 1563/2006 of 5 October 2006 concerning the conclusion of the Partnership Agreement in the fisheries sector between the European Community and the Union of the Comoros (OJ L 290, 20.10.2006, p. 6). (2) Council Decision 2013/786/EU of 16 December 2013 on the signing, on behalf of the European Union, and the provisional application of the Protocol between the European Union and the Union of the Comoros setting out the fishing opportunities and the financial contribution provided for in the Fisheries Partnership Agreement currently in force between the two parties (OJ L 349, 21.12.2013, p. 4). (3) The Protocol was published in OJ L 349, 21.12.2013, p. 5 along with the decision on its signing. ANNEX Scope of the empowerment and procedure for the establishment of the European Union position in the Joint Committee (1) The Commission shall be authorised to negotiate with the Union of the Comoros and, where appropriate and, subject to complying with paragraph 3 of this Annex, agree on modifications to the Protocol in respect of the following issues: (a) review of fishing opportunities in accordance with Article 5(1) of the Protocol; (b) decision on the modalities of the sectoral support in accordance with Article 3 of the Protocol; (c) implementation of the Protocol and the Annexes thereto in accordance with Article 5(3) of the Protocol. (2) In the Joint Committee set up under the Partnership Agreement, the European Union shall: (a) act in accordance with the objectives pursued by the European Union within the framework of the Common Fisheries Policy, (b) be in line with the Council Conclusions of 19 March 2012 on a Communication on the external dimension of the Common Fisheries Policy, (c) promote positions that are consistent with the relevant rules adopted by Regional Fisheries Management Organisations. (3) When a decision on modifications to the Protocol referred to in paragraph 1 is foreseen to be adopted during a Joint Committee Meeting, the necessary steps shall be taken so that the position to be expressed on the European Union's behalf takes account of the latest statistical, biological and other relevant information transmitted to the Commission. To this effect and based on that information, a document setting out the particulars of the proposed European Union position shall be transmitted by the Commission services, in sufficient time before the relevant Joint Committee Meeting, to the Council or to its preparatory bodies for consideration and approval. In respect of issues referred to in paragraph 1(a), the approval of the envisaged European Union position by the Council shall require a qualified majority of votes. In the other cases, the European Union position envisaged in the preparatory document shall be deemed to be agreed, unless a number of Member States equivalent to a blocking minority objects during a meeting of the Council's preparatory body or within 20 days from receipt of the preparatory document, whichever occurs earlier. In case of such objection, the matter shall be referred to the Council. If, in the course of further meetings, including on the spot, it is impossible to reach an agreement in order for the European Union position to take account of new elements, the matter shall be referred to the Council or its preparatory bodies. The Commission is invited to take, in due time, any steps necessary as a follow-up to the decision of the Joint Committee, including, where appropriate, a publication of the relevant decision in the Official Journal of the European Union and a submission of any proposal necessary for the implementation of that decision.